UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 AHCENE ZEMIRI,

                Petitioner,

           v.                                            Civil Action No. 04-2046 (CKK)

 BARACK H. OBAMA, et al.,

                Respondents.


                                  MEMORANDUM OPINION
                                     (September 9, 2015)

       Presently before the Court are Respondents’ [236] Consent Motion to Deem Protected

Information Highlighted in the Accompanying Proposed Factual Finding Return for ISN 533, and

Respondents’ [252] Renewed Motion to Deem Protected the Designated Information in

Respondents’ Proposed Public Version of Petitioner’s Traverse. Respondents seek to have certain

portions of the factual return, originally filed under seal on September 27, 2011, 1 and the

Petitioner’s Traverse, filed under seal on March 20, 2013, deemed protected. Petitioner consents

in part and takes no position in part to Respondents’ motions.

       Respondents previously filed a motion requesting that certain information within the

Petitioner’s Traverse be deemed protected. With respect to that motion, the Court requested that

Respondents answer three specific questions regarding the proposed protected material in the

Traverse. Respondents provided responses to those questions in two pleadings, their Supplement



       1
        Respondents filed a revised version of the proposed factual return in this matter alongside
its Ex Parte, In Camera Supplement to Respondents’ Consent Motion to Deem Protected
Information in the Accompanying Proposed Public Factual Return for ISN 533, on March 20,
2013. See Notice of Ex Parte, In Camera Filing, ECF No. [251].
                                                1
to Respondents’ Consent Motion to Deem Protected the Designated Information in Respondents’

Proposed Public Version of Petitioner’s Traverse and their Ex Parte, In Camera Supplement to

Respondents’ Consent Motion to Deem Protected the Designated Information in Respondents’

Proposed Public Version of Petitioner’s Traverse.        See Notice of Filings, ECF No. [249].

However, after reviewing these documents, the Court denied Respondents’ motion without

prejudice and indicated that it would consider both supplements when reaching its determination

on Respondents’ renewed motion which is currently pending. Moreover, Respondents also filed

an Ex Parte, In Camera Supplement to Respondents’ Consent Motion to Deem Protected

Information in the Accompanying Proposed Public Factual Return for ISN 533, supplementing its

motion to request that additional information in the Public Factual Return be deemed protected.

See Notice of Ex Parte, In Camera Filing, ECF No. [251]. The Court has reviewed and considered

both motions as well as the supplemental information provided by Respondents. Upon

consideration of the pleadings, the relevant legal authorities, and the record as a whole, the Court

shall grant both motions for the reasons set forth below.

                                          DISCUSSION

       Judge Thomas F. Hogan previously held that the six categories of protected information

relied upon by Respondents in the present motions provide a valid basis for withholding sensitive

but unclassified information from the public under the framework established by the United States

Court of Appeals for the District of Columbia Circuit in Parhat v. Gates, 532 F.3d 834 (D.C. Cir.

2008). In re Guantanamo Bay Detainee Litig., Misc. No. 08-442, ECF No. [1981] (D.D.C. May

12, 2011) (“Hogan Opin.”). In addition to relying on these six categories, the Respondents propose

categorizing certain types of medical information and certain information that describes force-

protection measures taken by the Department of Defense at Guantanamo Bay as protected. Resps.’



                                                 2
Mot., Ex. 1 at ¶ 6, ECF No. [236-1]; Resps.’ Renewed Mot., Ex. 2 at ¶ 7, ECF No. [252]. The

Court finds that the Respondents have proffered a sufficiently tailored rationale for protecting these

two general categories of information from public disclosure. Hogan Opin. at 14; see generally

Parhat, 532 F.3d 834.

       The Court shall first address Respondents’ Motion to Deem Protected Information

Highlighted in the Accompanying Proposed Factual Finding Return for ISN 533, to which

Petitioner consents. Respondents also made additional requests for specified information to be

deemed protected in its Ex Parte, In Camera Supplement to the Motion. Petitioner takes no

position as to the requests in the Supplement. Upon review of the Proposed Public Factual Return,

attached as Exhibit 3 to Respondents’ Motion and the revised version attached to Respondents’ Ex

Parte, In Camera Supplement, the Court finds the information highlighted in green or gray in the

Proposed Public Factual Return properly falls within the six categories of protected information

previously found to establish a valid basis for withholding, or within the category of medical

information proffered by Respondents, and is therefore protected pursuant to paragraphs 10 and

34 of the Protective Order governing this proceeding.          Accordingly, the Court shall grant

Respondents’ Consent Motion to Deem Protected Information Highlighted in the Accompanying

Proposed Factual Finding Return for ISN 533 as well as Respondents’ additional request to deem

protected certain information identified in the Ex Parte, In Camera Supplement to Respondents’

Consent Motion.

       The Court shall next address Respondents’ Renewed Motion to Deem Protected the

Designated Information in Respondents’ Proposed Public Version of Petitioner’s Traverse.

Petitioner consents to the Court’s designation of the majority of the information identified by

Respondents as protected. However, Petitioner takes no position as to Respondents’ request to



                                                  3
deem information in Paragraphs 11 through 16 of the Appendix to the Traverse as protected. Upon

review of the Proposed Traverse, attached as Exhibit 1 to Respondents’ Renewed Motion, the

Court finds the information highlighted in the dash-line boxes in the Proposed Public Traverse

properly falls within the six categories of protected information previously found to establish a

valid basis for withholding, or within the category of medical information or information that

describes force-protection measures proffered by Respondents, and is therefore protected pursuant

to paragraphs 10 and 34 of the Protective Order governing this proceeding. Moreover, the Court

has reviewed the information provided by Respondents in their supplements to the pending

motions and is satisfied that the designated information falls within the purviews of protected

information based on the explanations provided. As such, the Court shall also grant Respondents’

Renewed Motion to Deem Protected the Designated Information in Respondents’ Proposed Public

Version of Petitioner’s Traverse.

                                        CONCLUSION

       For the foregoing reasons, the Court GRANTS Respondents’ [236] Consent Motion to

Deem Protected Information Highlighted in the Accompanying Proposed Factual Finding Return

for ISN 533, and GRANTS Respondents’ [252] Renewed Motion to Deem Protected the

Designated Information in Respondents’ Proposed Public Version of Petitioner’s Traverse.

Accordingly, Respondents shall file on the electronic docket a public version of the factual return

from which the information highlighted in green or gray in the Proposed Public Factual Return has

been redacted, and a public version of the Traverse from which the information highlighted in the

dash-line boxes has been redacted.




                                                4
An appropriate Order accompanies this Memorandum Opinion.



                                        ____/s/______________________________
                                        COLLEEN KOLLAR-KOTELLY
                                        UNITED STATES DISTRICT JUDGE




                                    5